Citation Nr: 1120115	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 2007, for the assignment of a 10 percent rating for a residual scar from a shell fragment wound of the left buttock and thigh.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.  

The issue of entitlement to an initial increased rating for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Cleveland, Ohio, which granted service connection and assigned the initial 10 percent evaluation.  The earlier effective date issue comes before the Board on appeal from a June 2009 rating decision in which the same RO denied an earlier effective date.

The Veteran testified before the undersigned at a January 2011 videoconference hearing.  A transcript has been associated with the file.

The issue of an initial rating in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was granted a 10 percent rating for a residual scar of a shrapnel fragment wound, effective January 29, 2007, in an October 2007 rating decision. 

2.  The Veteran did not file a Notice of Disagreement within one year of notice of the October 2007 rating decision.

3.  The Veteran has not moved for revision of the October 2007 rating decision on the basis of clear and unmistakable error.
CONCLUSIONS OF LAW

1.  The October 2007 rating decision assigning a 10 percent rating for a residual scar of a shrapnel fragment wound, effective January 29, 2007, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The Veteran's appeal for an effective date earlier than January 29, 2007, for a 10 percent rating for a residual scar of a shrapnel fragment wound is dismissed.  See Rudd v. Nicholson, 20 Vet.App. 296, 299 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), is not applicable to the instant appeal.  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants; however, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  As discussed in more detail below, the essential facts in this case are not in dispute and the outcome of this appeal rests on the interpretation and application of the relevant law.  As such, the VCAA does not apply.  Id.

The Veteran contends that he should receive an effective date earlier than January 29, 2007, for the assignment of a 10 percent rating for his residual scar of a shrapnel fragment wound of the left buttock and thigh.  For the reasons that follow, the Board concludes that an earlier effective date is precluded by law.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award based on an original claim or a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  The effective date of an award of increased compensation shall be the earliest date at which it is ascertainable that an increase in disability has occurred, if the claim for an increased rating is received within one year from such date, otherwise the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.  

Here, the Veteran was granted service connection for the residual scar of his shrapnel fragment wound in a May 1972 rating decision.  The scar was rated as noncompensable at that time.  The Veteran did not express disagreement with that rating decision.  

The Veteran filed a claim for an increased rating many years later.  That claim was denied in a May 2006 rating decision.  The Veteran was provided notice of the decision and his procedural and appellate rights, also in May 2006.  On January 29, 2007, the Veteran's then representative submitted copies of two medical records which showed retained metallic fragments in the left hip.  The submission includes a handwritten note requesting service connection for the metallic fragments as likely due to the Veteran's original injury.  The RO began processing a claim for service connection for a left hip disability.  The Veteran submitted a March 2007 statement indicating that he had trouble with his left arm, a separately service-connected disability.  There were no other communications from the Veteran in the one year window following the May 2006 rating decision.  The Board finds that the January 2007 claim for service connection did not express disagreement with the May 2006 rating decision, nor did it express an intent to appeal.  The May 2006 rating decision is therefore final.  

The Veteran's service connection claim for the left hip was granted in an October 2007 rating decision.  His residual scar rating was increased to 10 percent as well, both effective January 29, 2007.  The Veteran was provided with notice of the decision and his procedural and appellate rights, also in October 2007.  The Veteran filed several submissions in the year following the issuance of the October 2007 rating decision.  In November 2007, the Veteran filed for an increased rating for dependents.  In January 2008, he submitted additional evidence in support of his dependency claim.  In March 2008, the Veteran filed a claim for service connection for PTSD.  Finally, in September 2008, the Veteran filed more evidence in support of his dependency claim.  The Veteran did not express disagreement with the October 2007 rating decision in any of these submissions, nor did he indicate an intent to appeal.  Thus, the Board finds that the Veteran did not file a Notice of Disagreement within one year of issuance of the October 2007 rating decision.  

The instant appeal arises from a March 2009 claim for an earlier effective date.  The Board finds that the Veteran did not file a Notice of Disagreement as to any of the rating decisions pertaining to the residual scar prior to claiming an earlier effective date in March 2009.  Those decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  Once final, a decision may not be revisited on the same factual basis.  

During his hearing before the undersigned Veterans Law Judge, the Veteran testified that he had been in contact with VA for years and that he thought that he was filing claims for benefits.  The Veteran's argument appears to go to a type of informal claim.  Specifically, a report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law, if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  The U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.157(b)(1) does not require the Veteran to identify the report as a claim or to identify the benefits sought.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Board notes that the filing of additional claims is not pertinent.  All prior claims, whatever form they took, were extinguished by the rating decisions.  The prior decisions became final because the Veteran did not file Notices of Disagreement, despite being provided with instructions on how to do so.  

In this regard, the Board notes that there are two statutory exceptions to the rule of finality.  First, pursuant to 38 U.S.C. § 5108, the Secretary must reopen a claim if new and material evidence regarding the claim is presented or secured.  The Veteran is already in receipt of service connection and reopening is not pertinent in this case.  Second, a decision is subject to revision on the grounds of clear and unmistakable error (CUE).  38 U.S.C. §§ 5109A (decision by the Secretary) & 7111 (decision by the Board).  These are the only statutory exceptions to the finality of VA decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  If a claimant wishes to obtain an effective date earlier than the one assigned, the claimant must file a timely appeal as to the applicable rating action.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Otherwise, that rating action becomes final, and the only basis for challenging the effective date is a motion to revise the decision based on CUE.  Id.  The Court explained that there can be no freestanding claim for an earlier effective date and that to consider such a freestanding claim would be erroneous.  Id.  Rather, in such circumstances, the proper course of action would have been to dismiss the appeal.  Id.  

While the Veteran has disagreed with the January 29, 2007, effective date assigned for his 10 percent rating, he has not filed a claim for clear and unmistakable error (CUE) with regard to any rating decisions.  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  As no CUE has been alleged in the unappealed October 2007 rating decision, this decision is final and the effective date for any grant of a higher rating necessarily must be after the date of this decision.  See 38 C.F.R. §§ 3.105, 3.400.  The Board concludes that the instant appeal is a freestanding earlier effective date claim.  The Board must dismiss the instant appeal.  See Rudd.  

The Board concludes therefore that the Veteran's claim is not permitted under the law.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be dismissed.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal for an effective earlier than January 29, 2007, for the assignment of a 10 percent rating for a residual scar from a shell fragment wound of the left buttock and thigh is dismissed.


REMAND

Unfortunately, the Board must remand the Veteran's PTSD initial rating claim for additional development prior to a final adjudication of this issue.  

The Veteran indicated in his testimony before the undersigned Veterans Law Judge that his service connected PTSD had worsened.  The Board notes that the Veteran's last VA examination in connection with his claim was in May 2009.  As the Veteran was last afforded an examination two years ago and his statements suggest an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the increased rating issue in the instant appeal.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the Veteran testified that he receives pertinent treatment through the Wade Park VA Medical Center (VAMC) on an ongoing basis.  The records on file reflect treatment only through June 2010.  To correctly assess the Veteran's current disability, all records of treatment from June 2010 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Wade Park VAMC for treatment concerning PTSD from June 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  All such available records should be associated with the Veteran's claims folder.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  Sufficient evaluations should be scheduled to evaluate the Veteran's psychiatric symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score and provide an explanation of the score's meaning.  

3.  Then, the RO should readjudicate the claim for an initial rating greater than 10 percent for the service-connected PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


